Action for personal injuries and for property damage alleged to have been sustained as a consequence of a collision between plaintiff’s automobile *880and the automobile owned by defendant Samuel Pacifico, and driven by his brother, John Pacifico, which occurred at the intersection of Eleventh avenue and West Eighteenth street, Manhattan. Judgment entered on verdict in favor of plaintiff unanimously affirmed, with costs. No opinion. Present — Martin, P. J., McAvoy, O’Malley, Townley and Glennon, JJ.